DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jannach (US 5,953,830).  Each of the claimed features are shown on the face of that reference.
Claims 33-37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 8,481,895).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Taylor as teaching:
an aromatherapy system (expressly disclosed at column 20, line 35) comprising: 
a scented compound (expressly disclosed at column 20, line 73); 
an aromatherapy element (expressly disclosed at column 20, line 52), wherein the aromatherapy element is configured to hold the scented compound and further configured to engage a towel rack component (the claimed configuration is expressly disclosed at column 20, line 33 through column 21 line 49 and column 24, lines 27-63, and expressly shown in figures 23, 24).  Taylor also discloses the claim 34 feature of a towel rack, wherein the towel rack and aromatherapy element are configured to allow a scent from the scented compound to be spread into a space surrounding the towel rack (the claimed configuration is expressly disclosed at column 20, line 33 through column 21 line 49 and column 24, lines 27-63, and expressly shown in figures 23, 24), the claim 35 feature of at least one forced air unit (expressly disclosed at column 28 lines 1-18), the claim 36 element of at least one heating element (expressly disclosed at column 25 lines 33-53), the claim 37 feature wherein the towel rack comprises at least one vent (expressly shown in figures 17, 19, 22), the claim 40 feature wherein the scent is spread into the space surrounding the towel rack via the at least one vent and the space surrounding the towel rack comprises a towel (expressly shown in figures 10, 11, 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jannach in view of Kim (JP 2015-62673).  Jannach discloses the claimed invention, as rejected above, except for the recited heating element.  Kim, another heated towel rack, discloses those features in the translated portion of that reference. It would have been obvious to one skilled in the art to combine the teachings of Jannach with the teachings of Kim for the purpose of providing operative control of heating element in order to treat a towel with a predetermined temperature threshold value.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jannach in view of Lurie (US 6,796,053).  Jannach discloses the claimed invention, as rejected above, except for the recited scented compound aroma element.  Lurie, another heated towel rack like device, discloses that feature in column 1 lines 13-32. It would have been obvious to one skilled in the art to combine the teachings of Jannach with the teachings of Lurie for the purpose of scenting or deodorizing items treated on a rack type device.
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.  Taylor discloses the claimed invention, as rejected above, except for the recited element insertion or attachment vent feature.  It would have been an obvious matter of design choice to recite those features, since the teachings of Taylor would perform the invention as claimed, regardless of vent insertion or attachment and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21, 22, 26, 27, 28, 29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 5, 6, 7 of prior U.S. Patent No. 11,064,847. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 11,064,847. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to claim various locations of heating element and unit, supports, or section structures since the patented invention would perform the invention as claimed regardless of those claimed features and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable. References B, D,N, cited with this action are patent publications from the same inventive entity as the current application.  References C, O, teach a towel device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Wednesday, October 19, 2022


/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753